.




          THEATTOIBNEY               GENERAL.
                       OF    TEXAS

                                     78711

                                     1969


Honorable Burton G. Hackney          Opinion No. M-528
Commissioner
State Department of Public Welfare   Re:     Expenditure of Item 23
John H. Reagan Building                      of the appropriation to
Austin, Texas 78701                          the State Department of
                                             Public Welfare for the
                                             biennium ending August
Dear Mr. Hackney:                            31, 1971.

         your request for an opinion asks the following questions
relative to the expenditure of Item 23 of the appropriation to the
State Department of Public Welfare contained in the current General
Appropriation Act:

        "1. May the funds appropriated in House Bill
    No. 2, Acts of the 61st Legislature, Second Called
    Session, Line Item 23 of the Appropriation to the
    State Department of Public Welfare, be used in mak-
    ing payments to the state graduate. schools of social
    work as provided in the Rider for the purpose of
    expanding, extending, and enriching the social work
    programs offered to all students attending the state
    graduate schools of social work in accordance with
    the Federal law and the rules and regulations per-
    taining thereto?

         "2 . Is the State Department of Public Welfare
     restricted in the use of these funds to expendi-
     tures which can be identified as relating directly
     and exclusively to or on behalf of the employees
     of the State Department of Public Welfare who are
     attending one of the state graduate schools of
     social work?

         "3 . If in your opinion, the question NO. 2
     is answered-in the affirmative, then on what basis
     can the Depa,rtment determine theproportional part
     of the cost of operating the state graduate schools
     in their development of this expanded and enriched
     program which may be paid by the Department?"




                            -2514-
Hon. Burton G. Hackney, page 2 (M-528)



       ; Item 23 of the appropriation to the State Department of
Public Welfare for the biennium ending August 31, 1971 (House Bill
2, Acts of the 6lst Legislature,,2nd,C.S..,X 1969) provides:

                               "For the Years Ending
                             August 31,        August 31,
                                1970              1971
     "23.   Professional Educational.Services    to
            State, Graduate Schools. of Social
            Work
                                $ 30,000              $ 30,000"

         The rider to said appropriation provides at page x11-172:

         "Out of the moneys appropriated hereinabove
    in Item 23 for professional educational services
    to State graduate schools of social work, the De-
    partment of Public Welfare is authorized~to enter
    into agreements,with such schools, subject to ap-
    proval by the United States Department of Health,
    Education, and Welfare, for the ,purpose of estab-
    lishing.and,~maintaining field instruction units
    land in ,providing other educational services and
    programs related;to social work; and provided
    that the moneys' appropriated hereinabove in Item
    23 may be elcpended for salaries, professional fees
    and services, travel expense, students' field
    placement travel expense, consumable supplies
    and materials, current and recurring operating
    expense, and capital outlay.    It is also pro-
    vided that any unexpended balances remaining in
    this appropriation item at August 31, 1970, are
    hereby reappropriated for the same purposes for
    the fiscal year beginning September 1, 1970."

           Subdivision 12 of Section 4 of Article 695c, Vernon's
Civil Statutes,   as amended by House Bill 1015, Acts of the 61st
Legislature, R.S., 1969, relating to the powers and duties of
the State Department of Public Welfare,..proyides:

         "(12) Notwithstanding any other provisions
     contained in the law, the State Department of
     Public Welfare is authorized and empowered, at
     such times as may be necessary.in order that
     Federal matching money will be available for




                           -2515-
Hon. Burton G. Hackney, page 3 (~-528)



    public welfare programs administered by the De-
    partment for and/or on behalf of,needy persons,
    and at such times, as the State Department may
    determine feasible and withinthe   limits of ap-
    propriated funds, to extend the scope of the
    public welfare programs and the.services pro-
    vided in relation to such programs to and on be-
    half of clients and related groups so as to in-
    clude, in whole or in part, the, entire range of
    public welfare assistance and/or services designed
    to help families and individuals attain or retain
    capability for independence or self-care and for
    such rehabilitation and other services as may be
    prescribed,or authorized under Federal laws and
    rules and regulations, as they 'now are or as they
    may hereafter be amended.

        "The State Department shall~have the authority
    to establish and maintain such programs designed
    to accomplish these objectives, and is authorized
    and empowered to enter into agreements with Federal
    agencies; other State agencies, or other public or
    private agencies, or individuals for the purpose
    of achieving these goals and accomplishing these
    purposes.  Such agreements or contracts entered
    into between the State Department-of Public Wel-
    fare and any other State agency shall not be sub-
    ject to or controlled by 'The Interagency Coopera-
    tion Act', being Article 4413(32), Vernon's Texas
    Civil Statutes.

         "The State Department of Public Welfare is
     authorized to accept, expend, and transfer any and
     all Federal and State funds appropriated for such
     purposes.' The State Department of Public Welfare
     is authorized to accept, expend and transfer funds
     received from a county, municipality, or any public
     or private agency or from any other source; and
     such funds shall be deposited with the State
     Treasury, subject to withdrawal upon order of the
     Commissioner of Public Welfare in accordance with
     rules and regulations adopted by the Department
     and as authorized herein.

         "If any portion of the public welfare laws or
     amendments thereto are found to be in conflict with




                         -2516-
                                                             ‘   .




Hon. Burton G. Hackney, page 4 (M-528)



     the provisions of the appropriate Federals statutes,
     as they now are or as they may hereafter-be; amended,
     then and in that event! the State Department of
     Public Welfare is specifically authorized and em-
     powered to prescribe by means of rules and regula-
     tions such policies as may be necessary in order
     that the State may receive and expend Federal match-
     ing funds .to the fullest extent possible within the
     Constitutional provisions relating to public welfare
     and in accordance with the provisions of this Act
     and the Federal statutes as they now are or as they
     may hereafter be amended and within the limits of
     appropriated funds."

         You state in your request thatunder Federal regulations,
Federal moneys. may~be used not only, for, field instruction costs,
but also for:
         II
          . . . (1) extension of curriculum to ac-
     comodate increased number of students; (2) in-
     novation and experimentation in the course of
     field instruction: (3) employment of class and/or
     field instruction faculty and staff teaching
     equipment such as audio-visual machines and sup-
     plies; and (4) extension of libraryholdings,
     faculty travel, office space, and other ex-
     penses in cases of special need and as such
     other indirect costs as may be necessary for the
     fulfillment of the program."

         You further state:

         "There is an ever increasing need in this
     state and throughout the nation for trained
     social workers who can provide.social services
     which will meet the Federal requirements for
     the administration of the Public Welfare Programs.
     Only through an expansion or extension of the
     curriculum.and enrichment of the programs~ of the
     graduate schools of social work can the State
     Welfare Department and/or other State agencies
     who have.many positions for graduate social
     workers, obtain qualified personnel for providing
     the required servioes."

         Unlike Item 22 which appropriates money-~for "professional
educational stipends to employees", it is noted that the rider




                          -2517-
 .   .




Hon. Burton G. Hackney, page 5     (M-528)



concerning the expenditure of Item 23 does, not limit the expendi-
ture to students who are employees of the State, Department of
Public Welfare. You are therefore advised that funds appropriated
in Item 23 of the appropriation to the State Department of Public
Welfare in House Bill 2, Acts of the 61st Legislature, 2nd C.S.,
1969, for the-biennium ending August 31, 1971, may be used in
making payments to the State graduate schools of social work as
provided in the above rider for the purpose of expanding, ex-
tending and enriching the social work programs offered to all
students attending such graduate schools of social work, so long
as such expenditure meets with the approval of then United States
Department of Health, Education and~welfare. You are-further
advised that the said Department of Public Welfare is not re-
stricted in the use of these funds to ~expenditures exclusively to
or on behalf of the employees of the State Department of Public
Welfare, but such, funds may be expended for all students so long
as the expenditure is approved by.the United States Department
of Health, Education and Welfare.

          It is not necessary to answer your third question in
view of our negative answer to question No. 2.

                         SUMMARY

          Line Item 23 to the State Department of Public
     Welfare for "professional educational~ services to
     State graduate schools of social work" may be ex-
     pended for making payments to State graduate.schools
     of social work, for programs offered to all students
     attending such graduate schools, including students
     not employed by the Department of Public Welfare,
     provided the expenditure has the approval of the
     United States Department of Health, Education and
     Welfare as provided in the rider to the appropriation
     to the State Department of Public We are relating
     to the expenditure of Item 23.




                                             General of Texas

Prepared by John ,Reeves
Assistant Attorney General




                             -2518-
Hon. Burton G.'Hackney, page 6 (M-528)


APPROVED:
OPINION COMMITTEE
Kerns Taylor,,Chairman
George Kelton, Vice-Chairman
Arthur Sandlin
Jim Swearingen
Sam Jones
Fielding Early
MEADE F. GRIFFIN
Staff Legal Assistant
NOLA WHITE
First Assistant




                         -2519'